DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on 8/17/2020 and preliminary amendment filed on 10/23/2020.
Applicant’s cancellation of claims 1-24 is acknowledged.
Applicant’s addition of claims 25-44 is acknowledged. 
Claim(s) 25-44 is/are pending in this Office Action.
Drawings





The drawings are objected to because:
“portable electronic device 501” is floating outside the “aircraft 504”, seen in Fig. 5.  However, the specification states, “portable electronic device 501 aboard the aircraft 504” (para. 0047), i.e., the drawings are not consistent with the specification. 
Fig. 6 is unclear because: “616” recites “the rate of change”, but the term does not occur in any step which proceeds “616”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “satellite 206” in para. 0025, “communication link 503” in para. 0033.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
-the “turbulence data is transmitted from said ground-based computer to a portable computer device located upon said aircraft by way of a third-party communication link provide” in claim(s) 25 does not find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.  Specifically, the meaning of the term “turbulence data” does not find specific meaning in the specification. While Applicant’s disclosure shows a connection between “aircraft 504” and the “ground-based computer 520” (corresponds to “ground-based computer” in the claims) via the “satellite communication links 506 and 510” (corresponds to “third-party communication link” in the claims), see para. 0036 and Fig. 5, the disclosure does not describe the “ground-based computer 520” outputting “turbulence data” to a “portable computer device 410, 510” which is located on the “aircraft 504”. Applicant’s specification only describes “ground-based computer 520” receiving “turbulence data” from a “portable computer device 410, 510” which is located on the “aircraft 504”. Thus, the meaning of the term “turbulence data” cannot be reasonably ascertained, i.e., what type of data is being sent from the ground-based computer to the personal electronic device?
- “compensating for a plurality of said aircraft turbulence data” in claim(s) 38 and does not find clear support or antecedent basis in the specification so that the meaning of the terms may be the meaning of the term “compensating” does not find specific meaning in the specification. Applicant’s specification describes “compensating for a relative orientation of the portable device and the aircraft” (para. 0058), but this does not provide a meaning of the term.
Claim Objections
Claim(s) 25-44 is/are objected to because of the following informalities:   
- Claim 25, there is a misplace hyphen between “communicating” and “at least”
- Claim 25, “transmitted…to personal electronic device” in the fourth and fifth to last lines of the claim is unclear. Examiner suggests transmitted…to the personal electronic device” instead. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.









Claims 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim(s) 25, the method step “receiving an output from each of the gyroscope, seismometer, and the accelerometer wherein each of said gyroscope, seismometer, and accelerometer are affixed to an aircraft” is/are not described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The claims are not fully supported by the disclosure because Applicant’s specification does not describe wherein the aircraft has accelerometer wherein each of said gyroscope, seismometer, and accelerometer affixed to it. Applicant appears to only describe that the personal electronic device comprises a gyroscope, seismometer, and accelerometer (para. 0028, 0050, 0061), and further describes “the specialized equipment on the aircraft is substituted with passenger electronic devices that have gyroscopic, seismometer, accelerometer, magnetometer (para. 0022, see also para. 0008). Thus, a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
Claim 25 recites the limitation "the personal electronic device" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "communicating at least one of the received outputs from the personal electronic device or the aircraft”.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the “receiving” step in the claim does not recite the “outputs” are received from either the personal electronic device or the aircraft.
Regarding claim 26, it is unclear whether the “an aircraft that is in flight” in the third line of claim 26 is the same “aircraft” of claim 25. Further, it is unclear whether the “aircraft” recited in the last line of claim 26 is the “an aircraft that is in flight” of claim 26 or the “aircraft” of claim 25.
Claim 38 recites the limitation "said pilots".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 38, the limitation “compensating for a plurality of said aircraft turbulence data” is unclear. What is meaning of the term “compensating”? Applicant’s specification describes “compensating for a relative orientation of the portable device and the aircraft” (para. 0058), but this does not provide a definition of the term such that the scope of the claim is clear. 
Regarding claim 44, the limitation “comparing the received outputs to threshold values periodic time intervals” is unclear. For the purposes of examination, the examiner is interpreting the limitation to be “…to threshold values periodic at time intervals”, instead.
Regarding claim 44, it is unclear whether the claim is further limiting the “comparing” and “providing” steps of claim 25, or if applicant is claiming additional comparing and providing steps. For the purposes of examination, the examiner is interpreting the claim as former, which appears to be consistent with applicant’s specification (para. 0059), i.e. interpreting “an indication of a turbulent condition” as “the indication of the turbulent condition”, instead. 
Claims 27-37, and 39-43 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 25-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US 2014/0106333 A1) in view of Pereira (US 2014/0074326 A1).
Regarding claim 25, as far as it is definite, Dugan teaches a method for determining a turbulent condition in an aircraft having an accelerometer, the method comprising: 
(“most smartphones and tablet computers employ accelerometers”, para. 0023) wherein said accelerometer is affixed to an aircraft (“airplane 100”, Fig. 1) (“cellular telephone 204 and/or tablet computer 206 (and/or any other suitable portable electronic device such as a smart wristwatch)…may monitor acceleration of the airplane 100 along one or more directions/axes”, para. 0023, see also para. 0026); 
comparing, by a processor (“cellular telephone 204 and/or tablet computer 206…may include computer program code and/or one or more computer program products”, para. 0023), the received outputs to corresponding turbulence threshold values (“maximum values”, para. 0027, Fig. 3A) for the received outputs (“The acceleration data…may be plotted along each respective axis as shown. In some embodiments, acceleration data may be displayed in terms of G force”, para. 0026, “Also displayed on each plot are maximum values for acceleration along each axis”, para. 0027); 
providing, by the processor, an indication of a turbulent condition (“message, graphics and/or other information”, para. 0033) upon said aircraft when the comparing indicates at least one of the received outputs exceeds the corresponding turbulence threshold value (“as turbulence increases, measured acceleration values may increase in value and content provided to a passenger may be tailored based on the magnitude of the measured acceleration. In general, content may be selected based on magnitude of the acceleration or rate of change of the acceleration, after a predetermined number of threshold acceleration values have been reached and/or crossed”, para. 0017, “In Block 505, a message, graphics and/or other information to provide to a passenger is determined based on the measured acceleration data”, para. 0033); 
communicating, at least one of the received outputs from the personal electronic device (“electronic devices 204, 206, 208”, Fig. 2A-2B and Fig. 8, “cellular telephone 204, a tablet computer 206, smart wristwatch 208”, para. 0045) or the aircraft to a ground-based computer (“one or more servers 808, 810”, Fig. 8) (“system 800 may further include one or more servers 808, 810 (only two show) that include program code adapted to collect, aggregate, correlate, and/or authenticate travel and acceleration information received from the electronic devices 204, 206, 208”, para. 0045); and 
wherein said ground-based computer outputs turbulence data (“turbulence maps”, para. 0049) indicative of said turbulent condition and said turbulence data is transmitted from said ground-based computer to personal electronic device located upon said aircraft by way of a communication link (“communication”, para. 0045, see lightning bolt symbols in Fig. 8) provided in order to connect said personal electronic device located upon said aircraft with said ground-based computer (“communication of travel and acceleration information between electronic devices (e.g., a cellular telephone 204, a tablet computer 206, smart wristwatch 208, etc.) and the Internet 806”, para. 0045, “the web servers may include code that generates real time and historical turbulence maps that may be communicated to passengers”, para. 0049).

Dugan does not explicitly teach wherein the output is further received from a gyroscope and a seismometer affixed to the aircraft. 
However, Pereira teaches a method for determining a turbulent condition in an aircraft having a gyroscope, a seismometer, and an accelerometer, the method comprising: 
receiving an output (“data”, para. 0018) from each of a gyroscope, a seismometer, wherein each of said gyroscope, and seismometer are affixed to an aircraft (“aircraft 10”, Fig. 102) (“sensors 42 included in the handheld device 40 may include any number of suitable sensors including a 3-axis gyroscope, a seismometer…an accelerometer”, para. 0014, Fig. 2, “During operation, the sensors 42 of the handheld device 40 may collect data”, para. 0018).
All the components are known in Dugan and in Pereira. Both Dugan and Pereira teach receiving outputs from sensors on an aircraft, specifically from a portable electronic device. Further, both Dugan and Pereira teach receiving such output from at least an accelerometer. Thus, it would have been KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The motivation for doing so would be to avoid “failure of a single sensor [which] may disable the system” (para. 0002) and to detect turbulence with a less “cumbersome” system (para. 0002) by using a “handheld device” (para. 0003), as taught by Pereira. 

Regarding claim 26, as far as it is definite, Dugan further teaches: 
processing, at the ground-based computer, at least one of the received outputs transmitted from an aircraft that is in flight (“the servers 808, 810 may include program code adapted to provide the aggregated, correlated, and/or authenticated travel and acceleration information to user computers 812 and/or the electronic devices 204, 206, 208 via the Internet 806”, para. 0045); 
providing the processed at least one of the received outputs to another computer that is remote from the ground-based computer (“The web servers may be adapted to push notification information regarding the rankings and/or predictions to users”, para. 0045); and 
determining, based on the processed at least one of the received outputs, relevant parameters to be measured at the aircraft (“the web servers may include code to determine which pilots are able to avoid turbulence more than other pilots. Likewise, the web servers may provide ratings of pilots, aircraft, airlines, etc. that rank the smoothness of the corresponding flights (including landings) and predict the likelihood of a smooth future flight”, para. 0045).

Regarding claim 27, as far as it is definite, Dugan further teaches wherein said personal electronic device located upon said aircraft is a tablet (“tablet computer 206”, Fig. 2B). Dugan does not for use by pilots of said aircraft, however, this limitation is a recitation of intended use for the tablet. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). In this case, the recitation of the intended use of the tablet (is for use by pilots of said aircraft) of the claimed invention does not result in a patentably distinguishable difference between the claimed invention and Dugan. 

Regarding claim 28, as far as it is definite, Pereira further teaches wherein the receiving the outputs comprises receiving an angle output from the gyroscope indicative of at least one of a pitch, roll, and yaw angle of the aircraft (“receiving an angle output from the gyroscope indicative of a pitch, roll and yaw angle of the aircraft”, para. 0022).

Regarding claim 29, as far as it is definite, Pereira further teaches determining a rate of change (“rate of change”, para. 0022) for at least one of the pitch, roll, and yaw angle from the angle output (“determine at least one of the motion and rate of change in motion of the aircraft 10 in a vertical direction from the angle output”, para. 0022).

Regarding claim 30, as far as it is definite, Pereira further teaches wherein the comparing comprises comparing the rate of change to a corresponding rate of change threshold value (“rate of change threshold”, para. 0022) (“Once the motion and/or rate of change in motion are determined, it may be compared to a corresponding motion threshold and motion rate of change threshold”, para. 0022).

Regarding claim 31, as far as it is definite, Dugan further teaches wherein the communication link provides ground to aircraft communications available to both pilots and passengers (system 800 includes a plurality of vehicles 802A, 802B (only two show) (e.g., aircraft) that each include a communication facility 804A, 804B (e.g., a wireless WiFi router and modem) that enables communication of travel and acceleration information between electronic devices (e.g., a cellular telephone 204, a tablet computer 206, smart wristwatch 208, etc.) and the Internet 806”, para. 0045, wherein the “communication facility 804A, 804B” would be available to both pilots and passengers of the “plurality of vehicles 802A, 802B”).

Regarding claim 32, as far as it is definite, Dugan further teaches wherein the receiving the output of the accelerometer is indicative of the acceleration in multi-dimensional motion of the aircraft (“Turbulence…as indicated by arrows 108a-c”, para. 0021, Fig. 1). 

Regarding claim 33, as far as it is definite, Pereira further teaches wherein the receiving the outputs comprises: receiving an angle output from the gyroscope indicative of a pitch, roll, and yaw angle of the aircraft (“receiving an angle output from the gyroscope indicative of a pitch, roll and yaw angle of the aircraft”, para. 0022) and Dugan further teaches receiving acceleration (“acceleration”, para. 0023, para 0026) output from the accelerometer.

Regarding claim 34, as far as it is definite, Dugan further teaches determining turbulence of the aircraft in a multi-dimensional direction (“Turbulence…as indicated by arrows 108a-c”, para. 0021, Fig. 1) from the acceleration output (“Turbulence…as indicated by arrows 108a-c”, para. 0021, Fig. 1), and Pereira further teaches determining turbulence (“Based on these comparisons, it may be determined whether there is a turbulent condition”, para. 0022) of the aircraft in a multi-dimensional direction (“coordinate system 60”, Fig. 3) from the angle output, and motion output (“receiving a motion output from the seismometer”, para. 0022).

Regarding claim 35, as far as it is definite, Dugan further teaches wherein the determining comprises executing software (“computer program code”, para. 0023, para. 0025, para. 0029) on the aircraft that receives as input the acceleration output and then calculates the at least one of the motion and rate of change of motion (“detect position and/or change in position of the devices”, para. 0023), and Pereira further teaches executing software (“program code”, para. 0017) that receives as input the angle output, motion output.

Regarding claim 36, as far as it is definite, Dugan further teaches wherein the comparing comprises comparing at least one of the motion and rate of change in motion to a corresponding motion threshold (“maximum/tolerable/threshold acceleration values”, para. 0030, see also para. 0026-0027) or motion rate of change threshold.

Regarding claim 37, as far as it is definite, Dugan further teaches wherein the comparing comprises executing software (“computer program code”, para. 0023, para. 0025, para. 0029) on the personal electronic device that compares the at least one of the motion and rate of change in the motion to the corresponding motion threshold and motion rate of change threshold.

Regarding claim 38, as far as it is definite, Pereira further teaches wherein the determining further comprises compensating for a plurality of said aircraft turbulence data so said pilots receive data indicative of a plurality of turbulence data (“If there is a turbulent condition, then that condition may be indicated to the flight crew at 106”, para. 0024).

Regarding claim 39, as far as it is definite, Dugan further teaches wherein the providing the indication of the turbulent condition comprises providing an indication on said personal electronic device upon said aircraft (message, graphics and/or other information to provide to a passenger is determined based on the measured acceleration data”, para. 0033).

Regarding claim 40, as far as it is definite, Dugan further teaches wherein the providing the indication to the personal electronic device comprises at least one of displaying an indication on a display (“display/interface 300”, Fig. 3A) of the portable device and emitting an audible indication from the personal electronic device (“For example, if the acceleration data indicates that the flight is smooth, music, flight information, entertainment, etc., may be provided to the passenger”, para. 0033).

Regarding claim 41, as far as it is definite, Dugan further teaches wherein the providing the indication of the turbulent condition comprises transmitting a turbulence signal from the ground-based (“servers 808, 810 may include program code adapted to provide the aggregated, correlated, and/or authenticated travel and acceleration information to user computers 812 and/or the electronic devices 204, 206, 208 via the Internet 806”, para. 0045).

Regarding claim 42, as far as it is definite, Dugan further teaches providing an indication on a flight deck of the aircraft in response to the turbulence signal (“acceleration and/or biometric information associated with passengers may be provided to a flight crew”, para. 0041).

Regarding claim 43, as far as it is definite, Dugan further teaches wherein the providing the indication of the turbulent condition comprises transmitting a turbulence signal (“aggregated, correlated, and/or authenticated travel and acceleration information”, para. 0045) to the personal electronic device on the aircraft by way of a communications service (“Internet 806”, para. 0045, wherein said service provides commercial communications to pilots and consumer services to passengers upon said aircraft while in flight (“servers 808, 810 may include program code adapted to provide the aggregated, correlated, and/or authenticated travel and acceleration information to user computers 812 and/or the electronic devices 204, 206, 208 via the Internet 806”, para. 0045).

Regarding claim 44, as far as it is definite, Dugan further teaches comparing the received outputs to threshold values at periodic time intervals (“as shown in FIG. 3B, a timescale may be included that allows turbulence events to be correlated with time”, para. 0028) and providing the indication of the turbulent condition when the comparing indicates turbulence (“turbulence events”, para. 0028).
Conclusion











The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665